COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                            LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                            500 N. KING STREET, SUITE 11400
                                                                             WILMINGTON, DELAWARE 19801-3734


                                             October 6, 2022

     Peter J. Walsh, Jr., Esquire                           Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                              Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                          Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                              920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                             P.O. Box 636
     Potter Anderson & Corroon LLP                          Wilmington, DE 19899
     1313 N. Market Street
     Hercules Plaza, 6th Floor
     Wilmington, DE 19801

     Brad D. Sorrels, Esquire
     Wilson Sonsini Goodrich & Rosati, P.C.
     222 Delaware Avenue, Suite 800
     Wilmington, DE 19801

                      Re:   Twitter, Inc. v. Elon R. Musk et al.,
                            C.A. No. 2022-0613-KSJM

      Dear Counsel:

               Defendants and Counterclaim-Plaintiffs Elon R. Musk, X Holdings I, Inc., and X

      Holdings II, Inc. (collectively, “Defendants”) have agreed to close on the Agreement and

      Plan of Merger dated April 25, 2022, and they have moved to stay this action in light of

      their agreement. Defendants have stated that “the closing is expected on or around October

      28, 2022.” 1 Plaintiff Twitter, Inc. opposes the motion on the basis that Defendants’

      agreement will not ensure that the transaction closes fast enough. 2



      1
          C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 712 at 1.
      2
          Dkt. 714.
C.A. No. 2022-0613-KSJM
October 6, 2022
Page 2 of 2

         This action is stayed until 5 p.m. on October 28, 2022, to permit the parties to close

on the transaction. If the transaction does not close by 5 p.m. on October 28, 2022, the

parties are instructed to contact me by email that evening to obtain November 2022 trial

dates.

         IT IS SO ORDERED.

                                            Sincerely,

                                            /s/ Kathaleen St. Jude McCormick

                                            Kathaleen St. Jude McCormick
                                            Chancellor

cc:      All counsel of record (by File & ServeXpress)